DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 01/05/2022.
Claims 1-20 are currently pending in this application. Claims 1, 6, 8, 13, 15 and 20 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The previous objection to the abstract has been withdrawn in response to the amendments to the abstract.
The previous 112(b) rejections to claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 102 rejections to claims 1, 2, 8, 9, 15 and 16 have been withdrawn in response to the applicant’s amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further consideration, it is noted that the prior art does not teach all the features of the claimed invention.
Regarding independent claims 1, 12 and 18,

Rutherford et al. (US 2014/0172430 A1) discloses a method and system for secure voice authentication through a communication device or access device. A word string is provided to a communication device or authentication device. The server computer sends the communication device the string or related or unrelated alphabets, numbers, words or combination thereof. Thereafter, the server computer highlights or visually emphasize certain alphabets, words or numbers from the sent information and ask the user to repeat only the visually emphasized characters. The communication device will then capture this audio along with the inaudible sound and send that information to the server computer for authentication - see figs. 6B, 6C, 9; abstract; paras. 0005, 0006, 0084, 0150 of Rutherford.

Mumm et al. (US 2009/0025071 A1) teaches a method for authenticating a user to control remote access to a service, data base or data network, in which during an enrolment step, an initial voice sample provided by the user is analyzed to obtain an initial user-specific voice profile and, in a later verification step, a current voice sample of the user is analyzed and compared to the initial voice profile to generate an access control signal. A control signal indicating switching through of the user inputs is sent to the user prompting unit, which outputs corresponding confirmation information for display/output on the mobile phone - see abstract; figs. 2A, 2B, 4, 5; paras. 0017-0020, 0037 of Mumm.

Sutton et al. (US 2012/0253810 A1) discloses a method for authenticating a purported user attempting to access a secure resource by enrolling a user's voice sample by requiring the user to orally speak preselected enrollment utterances, generating prompts and respective predetermined correct responses where each question has only one correct response. A prompt is presented to the user in real time, and analyzing the user's real time live response to determine if the live response matches the predetermined correct response and if voice characteristics of the user's live voice sample match characteristics of the enrolled voice sample. The response to the prompt cannot be predicted in advance of the prompt being presented to the purported user, which thwarts the attacker's attempt to provide a forged voice sample with the correct response, to splice utterances of a recorded voice sample together to mimic the correct response, or to use a response generated by a non-human, e.g., a robot - see fig. 2; abstract; paras. 0005-0008 of Sutton.

However, the prior art of record does not teach or render obvious the limitations, specific to the other limitations with combination of, in independent claims 1, 8 and 15 of a method, medium or device of identity authentication for:
in response to receiving an identity authentication request, performing an interactive authentication information exchange between the electronic device and a user, including:
determining, on the display, a first preset area and a second preset area that is distinct from the first preset area;
displaying a verification code in the first preset area according to the identity authentication request, the verification code including multiple characters;
displaying, in the second preset area, each of the multiple characters in the verification code on which voice identification is to be performed one by one in a highlighted manner, each highlighted character staying in the second preset area for a predefined period;
receiving voice information provided by the user according to the highlighted verification code characters; and
uploading the voice information to a server, wherein the server performs identity authentication on the user according to the voice information.

Dependent claims 2-7, 9-14 and 16-20 are allowed as they depend from allowable independent claims 1, 8 or 15.

Therefore, Examiner considers the above limitations in combination with the remaining limitations of their respective independent claims, as applied to ***field of endeavor*** as the non-obvious novelties of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495